Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 jfarrar@stellarone.com STELLARONE CORPORATION REPORTS SECOND QUARTER EARNINGS OF $4.9 MILLION Charlottesville, VA July 26, 2012 – StellarOne Corporation (NASDAQ: STEL) (“StellarOne”) today reported second quarter 2012 net income available to common shareholders of $4.9 million, or $0.21 net income per diluted common share. This represents a 47.7% increase over net income available to common shareholders of $3.3 million or $0.14 per diluted common share recognized during the same quarter in the prior year. For the first six months of 2012, StellarOne reported net income available to common shareholders of $10.4 million, an increase of 81.8% compared to the first six months of last year. Earnings per diluted common share totaled $0.45 for the first six months of 2012, an increase of 80.0% compared to 2011. “We are pleased with our results for the quarter in what continues to be a challenging environment. Results for the quarter included the impact of severance costs associated with the completion of the first phase of our previously reported efficiency initiative. This impact amounted to $824 thousand or $0.03 per share. Asset quality metrics continue to show steady improvement, commercial lending activity improved in our new markets, and non-interest income experienced growth over last quarter. We continue to work hard to improve our overhead structure while accelerating some organic growth initiatives, and expect to see some efficiency improvement in the coming quarters.” said O. R. Barham, Jr., President and Chief Executive Officer. Second quarter performance highlights included: · Netrevenues amounted to $32.4 million, up $908 thousand or 2.6% as compared to $31.6 million for second quarter last year. · Pre-tax, pre-provision earnings, adjusted to exclude non-recurring severance costs, were $9.6 million, up $506 thousand or 5.5% over $9.1 million for the second quarter last year. · Nonperforming asset levels improved to $42.5 million, a decrease of $4.8 million or 10.1% from 2011, lowering the ratio of non-performing assets as a percentage of total assets to 1.43% as of June 30, 2012, compared to 1.61% as of June 30, 2011. · Annualized net charge-offs as a percentage of average loans receivable amounted to 0.56% for the second quarter of 2012, up from 0.35% for the first quarter of 2012 and down from 0.95% for same quarter last year. · Net interest margin remained stable, contracting 1 basis point to 3.84% sequentially and up one basis point from 3.83% in the same quarter last year. · Efficiency ratio, excluding nonrecurring severance costs, was 69.25% for the quarter versus 69.75% for the same quarter last year. Net Interest Margin Remains Stable The net interest margin was 3.84% for the second quarter of 2012, compared to 3.85% for the first quarter of 2012 and 3.83% for the second quarter of 2011. The average yield on earning assets for the current quarter decreased 7 basis points to 4.57% on a sequential basis as a result of contracting loan and investment yields.A 5 basis point improvement in the cost of interest bearing liabilities was noted sequentially, moving from 0.94% during the first quarter of 2012 to 0.89% during the second quarter of 2012.Investment yields and loan yields contracted 22 basis points and 2 basis points, respectively, on a sequential basis.Investment yields continue to contract due to lower yields realized on the recent investment activity in the current low rate environment.Loan yields continue to contract slightly due to re-pricing within the current portfolio and reduced yields on new production.Higher earning assets contributed to a slight increase in net interest income on a tax-equivalent basis to $24.9 million for the second quarter of 2012, compared to $24.8 million for the second quarter last year and $24.6 in the first quarter of 2012. Operating Noninterest Income Increases On an operating basis, which excludes gains and losses from sales and impairments of securities and other assets, total non-interest income amounted to $8.2 million for the second quarter of 2012, up $114 thousand or 1.4% on a sequential basis compared to $8.1 million for the first quarter of 2012, and up $675 thousand or 9.0% compared to the second quarter last year. Other income increased $271 thousand sequentially due to increases in commercial loan swap fee income and pass through insurance and investment income.The $675 thousand increase in operating noninterest income when compared to the same period in the prior year stemmed from an increase in mortgage banking-related fees of $221 thousand, decreased losses on foreclosed assets of $147 thousand and an increase in other operating income of $455 thousand, which consisted primarily of increased commercial loan swap fee income and pass through insurance and investment income.These year over year quarterly increases were muted somewhat by a $204 thousand increase in losses on mortgage indemnifications and repurchases. Mortgage banking-related fees totaled $1.8 million for the second quarter of 2012, or down $432 thousand or 19.8% compared to $2.2 million for the first quarter of 2012 and up $221 thousand or 14.4% when compared to the same quarter in 2011.The decrease is primarily volume driven and not margin related as loans sold in the second quarter of 2012 totaled $56.7 million or down $40.3 million or 41.5% from the $97 million sold during the first quarter of 2012.The volume decrease in the second quarter is attributable to trailing activity that occurred early in the first quarter associated with the wholesale mortgage divestiture which took place at the end of 2011. Retail banking fee income remained relatively flat at $3.8 million for the second quarter of 2012, an increase of $17 thousand or essentially unchanged compared to the first quarter of 2012.The revenue mix from this line of business remained consistent from quarter to quarter. Wealth management revenues from trust and brokerage fees for the second quarter of 2012 were $1.3 million or essentially flat on a sequential quarter basis and down $31 thousand or 2.3% when compared to the second quarter of 2011. The year over year decrease is primarily due to lower fee realizations from brokerage fee income. Fiduciary assets remained flat amounting to $458.4 million at June 30, 2012, compared to $459.4 million at March 31, 2012. Asset Quality and Coverage Ratios Continue Positive Trend Non-performing assets totaled $42.5 million at June 30, 2012, down $2.0 million or 4.6% sequentially from $44.5 million at March 31, 2012 and down $4.8 million or 10.1% compared to $47.3 million at June 30, 2011.The ratio of non-performing assets as a percentage of total assets decreased to 1.43% as of June 30, 2012, compared to 1.52% as of March 31, 2012 and 1.61% at June 30, 2011. Net charge-offs for the second quarter of 2012 totaled $2.9 million, up $1.1 million or 57.6% compared to the $1.8 million for the first quarter of 2012 and down $2.1 million or 41.8% when compared to $4.9 million for the second quarter of 2011.Annualized net charge-offs as a percentage of average loans receivable amounted to 0.56% for the second quarter of 2012, up from 0.35% for the first quarter of 2012 and down from 0.95% for the second quarter of 2011. Foreclosed assets totaled $7.0 million at June 30, 2012, up $178 thousand or 2.6% compared to $6.8 million at March 31, 2012 and down $2.1 million or 23.3% compared to $9.1 million at June 30, 2011. Past due and matured loans between 30 and 89 days totaled $31.0 million at June 30, 2012, down $1.7 million or 5.1% compared to $32.7 million at March 31, 2012. Included in the loan portfolio at June 30, 2012, are loans classified as troubled debt restructurings (“TDRs”) totaling $29.8 million or 1.5% of total loans.TDRs were reduced sequentially by 14.4% or $5.0 million as compared to $34.8 million at March 31, 2012. At June 30, 2012, $24.8 million or 83.3% of total TDRs were performing under the modified terms. StellarOne recorded a provision for loan losses of $1.4 million for the second quarter of 2012, an increase of $550 thousand compared to the $850 thousand million recognized for the first quarter of 2012 and a decrease of $1.8 million compared to the second quarter of 2011.The decreased provisioning in the first two quarters of 2012 is reflective of the continued improvement in underlying credit quality metrics used in measuring the risk inherent in the loan portfolio.The allowance as a percentage of non-performing loans increased to 85.0% at June 30, 2012, from 83.9% at March 31, 2012. The second quarter 2012 provision compares to net charge-offs of $2.9 million, resulting in an allowance for loan losses of $30.1 million at June 30, 2012, a decrease of $1.5 million when compared to $31.6 million at March 31, 2012. The allowance as a percentage of total loans was 1.48% at June 30, 2012, compared to 1.55% at March 31, 2012. Operating Expenses Increase on Nonrecurring Severance Costs Noninterest expenses were $24.3 million for the second quarter of 2012, up $1.1 million or 4.8%compared to $23.2 million in the second quarter of 2011, and up $771 thousand or 3.3% compared to first quarter of 2012. The quarter increase in noninterest expense for both periods was driven primarily by the $824 thousand one-time severance charge described above.Compensation and benefits, including the severance charges, increased $708 thousand over the previous quarter, reflecting some reduced costs associated with staff reductions occurring during the first quarter. During the first six months of 2012, FTE’s were reduced by 39, which does not include the FTE’s eliminated during phase one of our cost initiative, which was effective July 2, 2012.Marketing expenses increased $130 thousand sequentially and were associated with the grand opening of our new Preston Avenue location in Charlottesville and various branding initiatives.Professional fees increased $202 thousand sequentially and were associated primarily with consulting services related to CEO succession planning, phase two of our efficiency initiative and strategic training initiatives. The efficiency ratio was 71.72% for the second quarter of 2012, compared to 69.77% for the first quarter of 2012 and 69.75% for the same quarter in 2011.The sequential quarter increase in the efficiency ratio reflects an $824 thousand onetime charge associated with severance costs incurred as part of phase one of our cost save initiative.The efficiency ratio normalized for this one-time charge was 69.25% for the second quarter.The full benefit from phase one of the efficiency initiative will begin to be realized during the remaining two quarters of 2012. Effective Tax Rate The provision for income taxes was $1.8 million for the second quarter of 2012 compared to $2.1 million for the first quarter of 2012. This produced an effective tax rate for the second quarter of 2012 of 26.6% compared to 27.8% for the prior quarter. The decrease in the current quarter’s effective tax rate was primarily due to slightly lower pre-tax earnings relative to permanent tax differences, which remained relatively flat.For the first six months of 2012 the effective rate was 27.2%, which represents our anticipated effective rate for the remainder of 2012. Capital Ratios Risk-based capital ratios continue to substantially exceed published regulatory standards for well-capitalized banks. The period-end tangible common equity ratio was 10.60% at June 30, 2012 compared to 10.64% at March 31, 2012. Tier 1 risk-based and total risk-based capital ratios were 15.53% and 16.78%, respectively, at June 30, 2012 compared to 15.47% and 16.73% at March 31, 2012. Shareholders’ equity represented 14.16% of total assets at June 30, 2012, while book value per common share was $18.45 per share. Balance Sheet Grows Sequentially Period end loans increased $2.7 million, essentially flat compared to the first quarter of 2012, while average loans for the second quarter of 2012 were $2.05 billion, unchanged compared to the first quarter of 2012. Period end commercial real estate grewsequentially by $24.6 million or 2.9%.While loan contraction has stabilized during 2012, soft demand, pricing competition for quality loans and increased curtailments continue to be obstacles we face while continuing our focus on growing the loan portfolio. Average securities were $511.3 million for the second quarter, up $50.1 million or 10.9% from $461.2 million for the first quarter of 2012. Average interest and noninterest bearing demand deposit accounts were $897.6 million at June 30, 2012, a $34.9 million or 3.9% increase over March 31, 2012. At June 30, 2012, total period end assets were $2.98 billion, compared to $2.93 billion at March 31, 2012. Period end cash and cash equivalents were $73.5 million at June 30, 2012, a decrease of $11.7 million or 13.7% compared to $85.2 million at March 31, 2012. About StellarOne StellarOne Corporation is a traditional community bank, offering a full range of business and consumer banking services, including trust and wealth management services. Through the activities of our sole subsidiary, StellarOne Bank, we operate over 50 full-service financial centers, two loan production offices, and over 60 ATMs serving the New River Valley, Roanoke Valley, Shenandoah Valley, and Central and North Central Virginia. Earnings Webcast To hear a live webcast of StellarOne’s second quarter 2012 earnings conference call at 10:00 a.m. (EDT) on July 26, 2012, please visit our website at www.StellarOne.com and click on the Investor Relations section for detailed instructions on how to participate. Replays of the conference call will be available from 1:00 p.m. (EDT) on Thursday, July 26, 2012 through 11:59 PM (EDT) on Thursday, August 2, 2012, by dialing toll free (855) 859 2056 and using passcode #97414410. Non-GAAP Financial Measures This report refers to the efficiency ratio, which is computed by calculating noninterest expense less amortization of intangibles and goodwill impairments and dividing this by the sum of net interest income on a tax equivalent basis and non-interest income excluding gains on securities and losses on foreclosed assets. The report also refers to operating earnings, which reflects net income adjusted for non-recurring expenses associated with mergers, asset gains and losses or expenses that are unusual in nature.Comparison of our efficiency ratio and operating earnings with those of other companies may not be possible because other companies may calculate them differently.Pre-tax, pre-provision earnings, which adjusts for tax equivalent items and adds back provision and tax expense to net income, is used to demonstrate a more representative comparison of operational performance without the volatility of credit quality that is typically present in times of economic stress. The tangible common equity ratio is used by management to assess the quality of capital and management believes that investors may find it useful in their analysis of the company. This capital measure is not necessarily comparable to similar capital measures that may be presented by other companies. Such information is not in accordance with generally accepted accounting principles in the United States (“GAAP”) and should not be construed as such. These are non-GAAP financial measures that management believes provide investors with important information regarding operational efficiency. Management believes such financial information is meaningful to the reader in understanding operating performance, but cautions that such information should not be viewed as a substitute for GAAP. StellarOne, in referring to its net income, is referring to income under GAAP. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements. The forward-looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from historical results, or those anticipated. When we use words such as “believes,” “expects,” “anticipates” or similar expressions, we are making forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date thereof. StellarOne wishes to caution the reader that factors, such as those listed below, in some cases have affected and could affect StellarOne’s actual results, causing actual results to differ materially from those in any forward-looking statement. These factors include: (i) expected cost savings from StellarOne’s acquisitions and dispositions, (ii) competitive pressure in the banking industry or in StellarOne’s markets may increase significantly, (iii) changes in the interest rate environment may reduce margins, (iv) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, credit quality deterioration, (v) changes may occur in banking legislation and regulation, (vi) changes may occur in general business conditions, and (vii) changes may occur in the securities markets, Please refer to StellarOne’s filings with the Securities and Exchange Commission for additional information, which may be accessed at www.StellarOne.com. NOTE: Risk-based capital ratios are preliminary. STELLARONE CORPORATION (NASDAQ: STEL) SELECTED FINANCIAL DATA (UNAUDITED) (Dollars in thousands, except per share data) SUMMARY INCOME STATEMENT Three Months Ended June 30, Six Months Ended June 30, Interest income - taxable equivalent $ Interest expense Net interest income - taxable equivalent Less: taxable equivalent adjustment Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Noninterest expense Income tax expense (benefit) Net income Dividends and accretion on preferred stock - ) - ) Net income available to common shareholders $ Earnings per share available to common shareholders Basic $ Diluted $ SUMMARY AVERAGE BALANCE SHEET Three Months Ended June 30, Six Months Ended June 30, Total loans $ Total investment securities Total earning assets Total assets Total deposits Shareholders' equity PERFORMANCE RATIOS Three Months Ended June 30, Six Months Ended June 30, Return on average assets % Return on average equity % Return on average realized equity (A) % Net interest margin (taxable equivalent) % Efficiency (taxable equivalent) (B) % CAPITAL MANAGEMENT June 30, Tier 1 risk-based capital ratio % % Tangible equity ratio % % Tangible common equity ratio % % Period end shares issued and outstanding Book value per common share Tangible book value per common share Three Months Ended June 30, Six Months Ended June 30, Shares issued Average common shares issued and outstanding Average diluted common shares issued and outstanding Cash dividends paid per common share $ SUMMARY ENDING BALANCE SHEET June 30, Total loans $ $ Total investment securities Total earning assets Total assets Total deposits Shareholders' equity OTHER DATA End of period full-time equivalent employees NOTES: (A) Excludes the effect on average stockholders' equity of unrealized gains (losses) that result from changes in market values of securities and other comprehensive pension expense. (B) Comparison of our efficiency ratio with those of other companies may not be possible, because other companies may calculate the efficiency ratio differently.See Non-GAAP reconciliation for detail. STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) (Dollars in thousands) CREDIT QUALITY Three Months Ended June 30, Six Months Ended June 30, Allowance for loan losses: Beginning of period $ Provision for loan losses Charge-offs ) Recoveries Net charge-offs ) End of period $ Accruing Troubled Debt Restructurings $ $ Loans greater than 90 days past due still accruing $ $ 1 June 30, Non accrual loans $ $ Non accrual TDR's Total non-performing loans Foreclosed assets Total non-performing assets $ $ Nonperforming assets as a % of total assets % % Nonperforming assets as a % of loans plus foreclosed assets % % Allowance for loan losses as a % of total loans % % Annualize net charge-offs as a % of average loans outstanding - 3 months % % Annualized net charge-offs as a % of average loans outstanding - year to date % % June 30, 2012 Loans Outstanding Nonaccrual Loans Nonaccrual Loans to Loans Outstanding Construction and land development: Commercial % Residential % Total construction and land development % Commercial real estate: Commercial real estate - owner occupied % Commercial real estate - non-owner occupied % Farmland % Multifamily, nonresidential and junior liens % Total commercial real estate % Consumer real estate: Home equity lines % Secured by 1-4 family residential, secured by first deeds of trust % Secured by 1-4 family residential, secured by second deeds of trust % Total consumer real estate % Commercial and industrial loans (except those secured by real estate) % Consumer and other: Consumer installment loans 59 % Deposit overdrafts - % All other loans - % Total consumer and other 59 % Total loans % STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) (Dollars in thousands, except per share data) Percent Increase SELECTED BALANCE SHEET DATA 6/30/2012 6/30/2011 (Decrease) Assets Cash and cash equivalents $ $ -45.19 % Investment securities, at fair value % Mortgage loans held for sale % Loans: Construction and land development -12.27 % Commercial real estate % Consumer real estate -2.43 % Commercial and industrial loans (except those secured by real estate) -0.18 % Consumer and other -15.00 % Total loans -1.02 % Deferred loan costs ) >100 % Allowance for loan losses ) ) -15.65 % Net loans -0.79 % Premises and equipment, net -6.01 % Core deposit intangibles, net -28.29 % Goodwill % Bank owned life insurance % Foreclosed assets -23.34 % Other assets -6.90 % Total assets % Liabilities Deposits: Noninterest bearing deposits % Money market & interest checking % Savings % CDs and other time deposits -7.51 % Total deposits % Federal funds purchased and securities sold under agreements to repurchase -25.61 % Federal Home Loan Bank advances -8.33 % Subordinated debt % Deferred income tax liability - N/A Other liabilities % Total liabilities % Stockholders' equity Preferred stock - -100.00 % Common stock % Additional paid-in capital % Retained earnings % Accumulated other comprehensive income % Total stockholders’ equity -0.93 % Total liabilities and stockholders’ equity $ $ % STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) (Dollars in thousands) Percent For the three months ended Increase 6/30/2012 6/30/2011 (Decrease) Interest Income Loans, including fees $ $ -4.45 % Federal funds sold and deposits in other banks 31 64 -51.56 % Investment securities: Taxable -5.76 % Tax-exempt -6.59 % Total interest income -4.73 % Interest Expense Deposits -27.78 % Federal funds purchased and securities sold under agreements to repurchase 6 9 -33.33 % Federal Home Loan Bank advances -21.04 % Subordinated debt % Total interest expense -24.85 % Net interest income % Provision for loan losses -55.56 % Net interest income after provision for loan losses % Noninterest Income Retail banking fees -0.73 % Commissions and fees from fiduciary activities % Brokerage fee income -11.07 % Mortgage banking-related fees % (Losses) gains on mortgage indemnifications and repurchases ) 2 >100 % Gains on sale of premises and equipment 8 3 >100 % Gains on securities available for sale 7 11 -36.36 % Losses on sale / impairments of foreclosed assets ) ) -40.16 % Income from bank owned life insurance % Other operating income % Total noninterest income % Noninterest Expense Compensation and employee benefits % Net occupancy % Equipment -0.55 % Amortization-intangible assets % Marketing % State franchise taxes -5.89 % FDIC insurance -15.29 % Data processing % Professional fees % Telecommunications -6.61 % Other operating expenses -9.77 % Total noninterest expense % Income before income taxes % Income tax expense % Net income $ $ % STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (Dollars in thousands) Percent For the six months ended Increase 6/30/2012 6/30/2011 (Decrease) Interest Income Loans, including fees $ $ -4.52 % Federal funds sold and deposits in other banks 65 -51.13 % Investment securities: Taxable -6.07 % Tax-exempt -1.70 % Total interest income -4.59 % Interest Expense Deposits -25.25 % Federal funds purchased and securities sold under agreements to repurchase 13 16 -18.75 % Federal Home Loan Bank advances -26.86 % Subordinated debt % Total interest expense -23.12 % Net interest income % Provision for loan losses -70.59 % Net interest income after provision for loan losses % Noninterest Income Retail banking fees % Commissions and fees from fiduciary activities % Brokerage fee income -8.08 % Mortgage banking-related fees % Losses on mortgage indemnifications and repurchases ) ) >100 % (Losses) gains on sale of premises and equipment (7 ) 3 >100 % Gains on securities available for sale 79 21 >100 % Losses on sale / impairments of foreclosed assets ) ) % Income from bank owned life insurance % Other operating income % Total noninterest income % Noninterest Expense Compensation and employee benefits % Net occupancy % Equipment % Amortization-intangible assets % Marketing % State franchise taxes -5.37 % FDIC insurance -22.13 % Data processing % Professional fees % Telecommunications % Other operating expenses -10.03
